DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1-4, 7-9, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Fortmann et al. (8,390,138).  Regarding independent claims 1, 8, and 13, Fortmann teaches (Figs. 1-3; Abstract) a wind farm or wind power installation (1), and a method for controlling a wind power installation or a wind farm, comprising: 
at least one inverter (5); and
and a controller configured to: 
receive, for a three-phase electrical system, measurements of a first voltage of a first phase, a second voltage of a second phase and a third voltage of a third phase (Col. 5, lines 48-52; Abstract teaches “multiphase”; Col. 6, lines 38-44 explicitly teaches three phases); 
determine, from the first, second and third measured voltages, a symmetrical negative-sequence voltage system including a first negative-sequence voltage, a second negative- sequence voltage and a third negative-sequence voltage (Col. 5, line 53 – Col. 6, line 11; Fig. 3; the control module receives measured voltages as inputs and outputs symmetrical negative-sequence voltages); 
configure, depending on the determined symmetrical negative-sequence voltage system, setpoints for a negative-sequence current system including a first negative-sequence system component for the first phase, a second negative-sequence system component for the 12second phase and a third negative-sequence system component for the third phase, wherein the setpoints are configured to balance the first, second and third voltages (Col. 6, lines 12-44); and 
cause an asymmetrical three-phase AC current to be fed into a wind farm network or an electrical supply network (99) depending on the configured setpoints (Col. 6, lines 38-44).
Regarding claims 2, 3, 9 and 14, Fortmann teaches measuring the first, second, and third voltages includes: 
measuring first, second, and third phases of the first, second, and third voltages, respectively, at an output of an inverter of the wind power installation (Col. 5, lines 48-52; Abstract; Col. 6, lines 38-44); and
determining corresponding first, second, and third phase positions of the first, second, and third phases, respectively, and corresponding first, second, and third amplitudes of the first, second, and third voltages, respectively, for determining the symmetrical negative-sequence voltage system therefrom (Col. 5, line 48 – Col. 6, line 11; Abstract; the control module receives phase and voltage amplitudes at its input, and outputs symmetrical negative-sequence voltage values).
Regarding claim 4, Fortmann teaches the setpoints are defined for a point at an output of an inverter (5). (Col. 6, lines 38-44)
Regarding claim 7, Fortmann teaches determining, from the measured first, second, and third voltages, a symmetrical positive-sequence voltage system including a first positive-sequence voltage, a second positive-sequence voltage and a third positive-sequence voltage (Col. 2, lines 7-23).
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fortmann et al. (8,390,138).  Fortmann teaches feeding the asymmetrical three-phase AC current using current limitations (Col. 6, line 66 – Col. 7, line 22; Fig. 4).  Fortmann also teaches modules (81, 85-88) that adjust the current limit values by a factor, but fail to explicitly teach the factor being k.  It would have been an obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to feed the current using current limitation with a factor of k, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
6.	Claim(s) 6, 10-12, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fortmann et al. (8,390,138) as applied to claims 1, 8, and 13 above, and further in view of Yu et al. (2016/0248342).  Fortmann teaches the wind farm or wind power installation, and a method for controlling a wind power installation or a wind farm as described above.  
Regarding claims 6, 10, 11, 15, and 16, Fortmann fails to explicitly teach configuring the setpoints using the transformation claimed.  Yu teaches a similar system (Abstract) to that of Fortmann.  Yu teaches configuring the setpoints using a transformation including: transforming the determined first, second and third negative-sequence voltages into respective dq coordinates using an amplitude-invariant dq transformation; and transforming the respective dq coordinates into respective abc coordinates produce the setpoints for the negative-sequence current system.  ([0006])  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Yu’s method of configuring the setpoints into Fortmann’s invention for their method, since it involves a mere simple substitution of one method for another to perform the same function of configuring setpoints, and Yu’s method provides for more analysis.
Regarding claims 12 and 17, Fortmann (and Yu) teaches a dynamic limiter (81 of Fortmann) of (d and/or q) negative-sequence current amplitudes.  (Col. 6, line 66 – Col. 7, line 22)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  The examiner can normally be reached on Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DMP
9-20-2022

/DANIEL KESSIE/Primary Examiner, Art Unit 2836